Citation Nr: 0719327	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-42 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chest pain due to implantation of a pacemaker.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The competent medical evidence does not show that the veteran 
has any additional disability as a result of VA's 
implantation of a pacemaker; even if an additional disability 
exists, medical evidence shows that it is not due to VA 
carelessness, negligence, lack of proper skill or similar 
instance of fault on the part of VA in furnishing his medical 
treatment.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for chest pain due to implantation of a pacemaker have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.358 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
veteran was provided notice of the VCAA in November 2002, 
prior to the initial adjudication of his claim in the March 
2003 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the November 2002 letter 
stated:  "You can help us with your claim by doing the 
following: Provide us with copies of any private treatment 
records you have in your possession.  Tell us about any 
additional information or evidence that you want us to try to 
get for you."  This satisfies the regulation, in that it 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, not merely that 
requested by the RO.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was not provided notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the issue on appeal.  
Despite the inadequate notice provided him on these elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  Concerning this, 
since the Board will conclude below that the preponderance of 
the evidence is against the veteran's 1151 claim, any 
question about the appropriate disability rating and 
effective date to be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and a 
report of VA examination.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  In September 2005, the 
veteran stated that he had no further evidence to submit.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).



Analysis

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in September 2002.

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 38 
U.S.C.A. § 1151(a).  This change became effective September 
2, 2004. 69 Fed. Reg. 46426 (Aug. 3, 2004) (including the 
codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997, and revising 38 
C.F.R. § 3.358 to state that the section only applied to 
claims filed before October 1, 1997).

Regulations now provide that benefits under 38 U.S.C.A. § 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training, 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions. 38 C.F.R. § 3.361.  It must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable heath care provider or that (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  To 
establish the proximate cause of an additional disability or 
death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not foreseeable in each claim is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  Id.

Based upon the evidence of record, the Board finds 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
chest pain due to implantation of a pacemaker is not 
warranted.

The basic facts in this case are not in dispute.  In 1976, 
the veteran experienced a complete heart block and 
subsequently underwent implantation of a nuclear pacer with 
epicardial leads.  In 1995, one of the leads fractured and a 
new pacer was placed.  In 1998, the remaining lead fractured 
and a new pacemaker was implanted.  In 2000, the veteran 
reported pain over the old pacemaker leads.  

The veteran was afforded a VA examination in February 2003.  
The VA examiner opined that although the veteran was 
experiencing pain due to the presence of a pacemaker lead it 
was less likely than not that the pain was due to negligence, 
carelessness, lack of proper skill, error in judgment or 
similar instant of fault upon the VA.  The examiner indicated 
that fractured pacemaker wires are commonly capped, 
especially epicardial leads which are plants which are 
implanted through an opened thoracotomy directly into the 
ventricle.  Ex-plant of any epicardial lead would require 
open thoracotomy which is generally medically inadvisable.  

Initially, the Board notes that this case is very similar to 
that of Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In 
that case, the Court found that a diagnosis of "history of 
trauma with continuing pain in the cervical spine" did not 
constitute a disability for VA purposes.  The Court held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Therefore, the Board finds that if a history of trauma with 
continuing pain does not constitute a disability for which 
service connection may be granted, the veteran's chest pain 
likewise does not constitute a disability or an additional 
disability for which compensation may be awarded pursuant to 
38 U.S.C.A. § 1151.

The Board finds, however, that even if additional disability 
is conceded, the VA examiner opined that it was not 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.  The veteran 
has not provided any competent medical evidence to the 
contrary.  

The only evidence in support of the veteran's claim is his 
own lay statements.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
concerning causation, his lay statements are of no probative 
value in this regard.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chest pain due to implantation of a pacemaker is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


